                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                          E LE CT RO N IC FILING ORDE R

      The Court orders that the parties shall file all documents in this case

electronically. The following requirements are imposed:

      1.     Counsel must comply with all applicable Federal Rules of Civil Procedure,

             the District's Local Rules and the requirements set forth in the District's

             CM/ECF Policies and Procedures Manual, and any other rules and

             administrative procedures that implement the District's CM/ECF system.

      2.     Documents filed electronically must be filed in OCR text searchable PDF

             format.

      3.     Unless otherwise ordered, on the business day next following the day on

             which a document is filed electronically, counsel must provide Chambers

             with one paper

             copy of the following e-filed documents:

      Civil Cases: All pleadings (including briefs and exhibits) supporting or

opposing the following:

      a.     Applications for temporary restraining orders, preliminary
             injunctions or prejudgment remedies;
      b.     Dispositive motions (motions to dismiss or for summary judgment);
      c.     Requested jury instructions;
      d.     Compliance with Pretrial Orders;
      e.     Trial briefs, including proposed findings of fact and conclusions of
             law; and f. Any other filing requested by the court.


                                           /s/ Jeffrey A. Meyer
                                         Jeffrey A. Meyer
                                         United States District Judge
Rev 3/3/14
